          Case 2:17-cv-02344-JAM-DMC Document 14 Filed 10/23/18 Page 1 of 2


1    Todd M. Friedman (216752)
2    Adrian R. Bacon (280332)
     Law Offices of Todd M. Friedman, P.C.
3
     21550 Oxnard St., Suite 780
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7    abacon@toddflaw.com
     Attorneys for Plaintiff
8

9
                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA
10

11                                                      ) Case No.
      MARK GOOCH,                                       )
12
                                                        )
13    Plaintiff,                                        )   2:17-cv-02344-JAM-DMC
14
                                                        )
            vs.                                         )
15                                                      ) NOTICE OF SETTLEMENT
16
      WELLS FARGO BANK,                                 )
      NATIONAL ASSOCIATION;                             )
17
      and DOES 1 – 10 inclusive,                        )
18                                                      )
      Defendant.                                        )
19

20         NOW COMES THE PLAINTIFF by and through their attorney to
21   respectfully notify this Honorable Court that this case has settled. Plaintiff request
22   that this Honorable Court vacate all pending hearing dates and allow sixty (60)
23   days with which to file dispositive documentation. Dispositional documents will
24
     be forthcoming. This Court shall retain jurisdiction over this matter until fully
25
     resolved.
26
     Dated: October 23, 2018          Law Offices of Todd M. Friedman, P.C.
27

28                                                       By: s/ Adrian R. Bacon
                                                            Adrian R. Bacon, Esq.


                                       Notice of Settlement - 1
          Case 2:17-cv-02344-JAM-DMC Document 14 Filed 10/23/18 Page 2 of 2


1
                               CERTIFICATE OF SERVICE
2

3    Filed electronically on OCTOBER 23 2018, with:
4
     United States District Court CM/ECF system
5

6
     Notification sent electronically on OCTOBER 23 2018, to:

7    To the Honorable Court, all parties and their Counsel of Record
8

9
                              By: s/ Adrian R. Bacon
10                             Adrian R. Bacon, Esq.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                     Notice of Settlement - 2
